Davis, P. J.
In Richards v. Richards, Mr. Justice
Lawbeitce held that the fees of a referee to sell in partition cases are governed by the provisions of chapter 569 of the Laws of 1869, as amended by chapter 192 of the Laws of 1874. I feel bound by that decision, without examining the question as an original one. The referee is entitled to have his fees taxed in accordance with the provisions of that act; which taxation will allow him the following items : [The learned judge here specified items, which see more fully stated in the *101order as settled, below:] including commissions on the moneys received and paid out, at the same rate as allowed to executors and administrators. The fees of the referee on the first reference might also be allowed, and the disbursements actually paid for searches. These must be adjusted by the order; order to be settled on two days’ notice.

Order.

In accordance with this decision the following order was settled:
That the referee be allowed for his fees, commissions and disbursements made and incurred by him on the sale of all of the property described in the judgment roll herein, and known as premises, Nos. 421, 425 and 427 West Sixteenth street, in the city of New York, the following sums, viz:
For receiving order and posting notice of sale,......$10.00
For attending sale, . . . .10.00
For drawing three deeds, . . . 15.00
For three adjournments, $3 each, . 9.00
For making two reports of sale, . 10.00
For auctioneer’s fees paid by purchasers, .....36.00
For printer’s bill advertising sale, . 66.48
For fees paid register for searches, . 10.85
For “ county clerk “ . . 17.10,
For “ U. S. circuit and district court clerks, ..... 13.75
For fees paid U. S. loan commissioners, 1.75
For his commissions on $49,450, the whole amount of sales in the action, as follows:
On the first, $1,000, at 5 per cent. ; $50.00
*102On the next 9,000, at 3 1-3 per cent. . . . $335.00
On the balance, $39,450, at 1 per cent. . . . 394.50
But limited by statute to the sum of $500.00
• amounting altogether to the sum of $699.93
The said referee is also allowed the sum of $350, as his fees, on the reference herein as to title, &c.
That the said referee retain said sums taxed and allowed, as aforesaid, out of the moneys received by him on the sales made under the judgment herein, and that he pay over to the persons who paid in the moneys received by him on the sales herein, the balance of the moneys due to them respectively after deducting the proportionate part or share of the fees, commissions and disbursements allowed by this order out of their said payments respectively, within five days after the service of a copy of this order on him.